Citation Nr: 1455475	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  08-31 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for acne.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to June 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, with a subsequent transfer of jurisdiction to the RO located in Newark, New Jersey. A January 2009 hearing was held before RO personnel. 

This case consists primarily of documents in the Veterans Benefits Management System (VBMS). Thus, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. The Virtual VA electronic claims folder also contains the additional VA outpatient records and a hearing transcript.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.



REMAND

A February 2003 enlistment examination report shows that the Veteran was noted as having moderate acne affecting his back and shoulder.  Thus, the presumption of soundness does not apply.

The Veteran has claimed that his military service aggravated his preexisting acne.  In particular, he has asserted that the disorder was worsened by a doctor's refusal to prescribed medication in service and by the lack of hygiene in service. See October 2008 VA Form 9.

The Veteran was afforded a VA examination in August 2007 at which time he told the examiner that his facial acne began in service.  He was diagnosed with acne vulgaris affecting his face, upper back, and neck, but no medical opinion was provided.  

The Veteran was provided another VA examination in May 2009 at which time the examiner reviewed the service treatment records, private medical records, and the August 2007 VA examination report.  She noted that the Veteran had acne prior to and during service.  The examiner opined that the skin condition was not permanently aggravated; the severity did not increase due to military service beyond the natural progression of the disease.

As noted above, the Veteran later submitted a VA Form 9 in October 2008 in which he raised the arguments that he was not prescribed medication and that there was a lack of hygiene, which aggravated his acne.  Therefore, the Board finds that an additional medical opinion is needed to address these contentions.  


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his acne.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, including any records dated since July 2012.  

2.  After completing the foregoing development, the AOJ should refer the Veteran's case to the May 2009 VA examiner, or if she unavailable, to another suitably qualified VA examiner for a clarifying medical opinion as to the nature and etiology of the Veteran's acne.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  

It should be noted that there private treatment records prior to service documenting the Veteran as having acne affecting his face, chest, and back.  His February 2003 enlistment examination also noted that he had moderate acne on his back and shoulder.  

The Veteran has claimed that his military service aggravated his preexisting acne.  In particular, he has asserted that the disorder was worsened by a doctor's refusal to prescribed medication in service and by the lack of hygiene therein. See October 2008 VA Form 9.

The examiner should also state whether there was an increase in the severity of the Veteran's preexisting acne during service.  In so doing, the examiner should consider the private treatment records dated prior to service and the February 2003 enlistment examination, as well as the Veteran's other service treatment records and post-service medical records.  He or she should also address whether any scarring or additional affected areas would represent an increase in severity.

If the evidence reflects an increase in service, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  In so doing, the examiner should address the Veteran's contentions that a physician refused the necessary medication and that there was a lack of hygiene during his military service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, access to the electronic claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

